DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6 and 15, in the reply filed on 10/28/2021 is acknowledged.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,071,424 B1 (Shirai).
Shirai discloses, referring primarily to figure 1, a plated laminate comprising a plating target (1) and a copper film (2) having a plurality of crystalline protrusions (3 col. 9, lines 45-55) formed on the plating target by electroless copper plating (col. 9, lines 40-50) [claim 1], wherein a metal release layer, an organic release layer, an electroplated copper foil or a laminate thereof is interposed between the plating target and the copper film (col. 9, lines 15-40) [claim 5], wherein one or more insulators (4) are further provided on the copper film [claim 6].  
Additionally, Shirai discloses a printed circuit board comprising the plated laminate according to any one of claims 1, 5, and 6 (col. 6, lines 15-40) [claim 15].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirai.
	Shirai discloses the claimed invention as described above except Shirai does not specifically disclose that each of the crystalline protrusions has a shape in which the lower portion is larger in width than the upper portion [claim 2], wherein each of the crystalline protrusions is formed in a pyramidal shape [claim 3]. However, Shirai teaches, via the figures, that the protrusions have a pyramidal shape with the lower portions having a larger width than the upper portions. Thus, it would have been obvious, to one having ordinary skill in the art, to use this type of shape for the protrusions in the invention of Shirai, the motivation for doing so would have been to .
	
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirai in view of US 2015/0008020 A1 (Kaneko).
	Shirai discloses the claimed invention as described above except Shirai does not specifically disclose that the crystalline protrusions are copper crystals having a surface roughness Ra of 100 nm or less [claim 4].  However, it is well known in the art to have a surface roughness Ra of 100 nm (0.1 µm) or less as evidenced by Kaneko ([0027]). Therefore, it would have been obvious, to one having ordinary skill in the art, to use a surface roughness of Ra of 100 nm (0.1 µm) or less in the invention of Shirai as is known in the art and evidenced by Kaneko. The motivation for doing so would have been to form the layer to be semi-glossy.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C NORRIS whose telephone number is (571)272-1932. The examiner can normally be reached 7:15-15:15 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY C. NORRIS
Examiner
Art Unit 2847



/JEREMY C NORRIS/Primary Examiner, Art Unit 2847